I think the judgment of the Court of Appeal should be affirmed, not because I think insanity is not illness or sickness, but because the insured has never been confined to her bed. The policy of insurance in this case, which is the contract between the parties, says that: "Weekly benefits for sickness will only be paid for each period of seven consecutive days that the insured is, by reason of illness, necessarily confined to bed, and that he shall remain under the professional care of a duly licensed and practicing physician."
If the policy contract had gone no further than to say that the insured should *Page 597 
be compensated for time lost by reason of illness or sickness, it would be clear to me that plaintiff should be allowed to recover. That, however, is not what the policy says. But that is what the majority of my associates say the policy means.
In so holding they give the policy a meaning which cannot be reasonably inferred from its language, and in so doing they have, in effect, rewritten the contract between the parties.
Presumably the insured paid a premium commensurate with the protection afforded by the policy. She could no doubt have procured a policy protecting her against disability due to sickness, whether of such nature as to confine her to her bed or merely to render her unable to attend to any business. But she had no such contract, and certainly she had knowledge of what her contract provided. She knew what she was paying for.
The court, in this case, has departed from several of its decisions holding that an insurance policy is the contract between the parties by which they are bound, and has put itself out of harmony with the jurisprudence of other states, as shown by the numerous authorities cited in the majority opinion of the Court of Appeal.
I dissent, being of the opinion that the judgment of the Court of Appeal, which affirmed the judgment of the trial court, should be affirmed. *Page 598